DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but are not persuasive.  Applicant asserts that the cited prior art does not suggest a cleaning method for a sovent vertical stack, in particular that Shinohara discloses a “conventional, rebreathing vertical plumbing stack system, which is a completely different vertical plumbing stack than the claimed sovent vertical stack.”  However, Shinohara is silent as to whether its stack is a particular type of vertical stack system.  Importantly, Shinohara does not disclose features of its vertical stack plumbing system that are not part of a sovent stack.  There is nothing to suggest that its stack is (or isn’t) a sovent stack.  The method taught by Shinohara would have been applicable to a sovent stack system since nothing in its disclosure suggests that it would not perform as intended when used on a sovent stack system.
Applicant also asserts that Shiraishi is in a very different field than Shinohara and there would have been no credible reason for one of ordinary skill in the art to combine the references.  However, it would have been readily apparent to one of ordinary skill in the art that the intended purposes of both references are to clean the interior of pipes with solid materials, and the particular use of the pipe of Shiraishi would not have steered one of ordinary skill in the art away from considering it for its teachings regarding methods and systems to clean pipes.  Shiraishi’s teachings of using ice as a cleaning medium would have readily been recognized by one of ordinary skill in the art to be applicable to cleaning pipes of other applications since Shiraishi teaches its effectiveness for removing debris from the interior walls of pipes.  While Applicant states that “Shiraishi is solely directed to air conditioning heat exchangers,” nothing in its disclosure suggests that the use of ice as a cleaning medium would be undesirable for other applications.  Based on its teachings, one of ordinary skill in the art would have had a reasonable expectation of success of using ice with the system of Shinohara.
Applicant also asserts that the teachings of Marker are inapplicable to cleaning a sovent stack system.  Applicant appears to suggest that the use of “fine” gravel or glass beads would be ineffective to clean a sovent stack system, despite Marker’s explicit teachings that they have scouring properties.  There is nothing in the disclosure of Marker that suggests gravel or glass beads would not provide a scouring effect in other applications.  Furthermore, the degree of scouring is not solely dependent on the type of particles; gravel or glass would have been understood to have a greater, less-gentle scouring effect when more forcefully propelled through the pipes, used in greater quantities, and/or are of greater size.  Since Marker explicitly teaches that gravel and glass are used to scour the inside of pipes, one of ordinary skill in the art would clearly have had a reasonable expectation of success of scouring the inside of pipes.

Response to Amendments
The rejections of claims 1, 3, and 4 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62484186, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the cleaning medium being ice.  Accordingly, claims 3 and 7 are not entitled to the benefit of the above-mentioned prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010155193A by Shinohara in view of U.S. Patent 3346887 granted to Sommer, U.S. Patent 5085244 granted to Funk, U.S. Patent Application Publication 20040226580 by Shiraishi, and U.S. Patent 2034195 granted to Marker.
As to claim 1, Shinohara teaches a method of cleaning a vertical stack plumbing system comprising securely attaching a vacuum source 60 (fig. 2, para. 20) to a base of a vertical stack plumbing system 1 (fig. 1), providing a cleaning medium (in container 100, para. 20), applying vacuum from the vacuum source to the plumbing system to facilitate passing of the medium (paras. 28-30), selectively introducing the medium by introducing the medium into an open waste pipe 20a (see fig. 2, note cleaning medium from source 100 and hose 70 is introduced into waste pipe 20 through opening 20a), and passing the medium through the plumbing system towards the vacuum 60 thereby cleaning and abrading inner surfaces of the system via a cyclonic flow of the medium (para. 30).
Shinohara teaches a vertical stack plumbing system, but is silent as to whether the system is of a particular type.  However, one of ordinary skill in the art would have recognized as obvious to use a sovent system over a non-sovent system.  Sommer teaches a sovent vertical stack plumbing system (fig. 1) that achieves specific benefits over traditional vertical stack systems (col. 2, ll. 57-65).  One of ordinary skill in the art would have had a reasonable expectation of success of performing the method taught by Shinohara on a sovent system, such as the once taught by Sommer.  Nothing in Shinohara suggests that its method would not perform as intended on a system with aerating fittings of a sovent system.
Shinohara does not teach maintaining one waste pipe open and blocking off all other plumbing waste pipes.  However, one of ordinary skill in the art would have recognized as obvious to block other pipes to allow for stronger vacuum force through the plumbing system.  Funk teaches a method of cleaning plumbing systems comprising attaching a vacuum source 90 to the plumbing system and blocking sections that are not being cleaned so that vacuum is drawn only to the section being cleaned (col. 7, ll. 3-7).  One of ordinary skill in the art would have been motivated to modify the method taught by Shinohara to block all but one waste opening in order to allow for a vacuum to be applied to the sections being cleaned, as taught by Funk, and also for the well-known principle that blocking other pipes would result in an advantageous increase in vacuum pressure to the pipe being cleaned.
Shinohara is silent as to the type of abrasive medium used in its method.  However, one of ordinary skill in the art would have recognized as obvious to use spherical solids with a diameter of ½” or less.  Shiraishi teaches that it was known in the art to use ice as an abrasive medium since the impact of ice aids in cleaning the interior of pipes (para. 18), using ice can avoid damage to the pipes (para. 26), and ice does not pollute the environment (para. 28).  Shiraishi also teaches that the ice is in the form of a cube with sides 1/2-1/3 of the inside pipe diameter (para. 30).  Marker teaches the use of “relatively fine” rounded gravel and glass beads as scouring mediums to clean piping systems (p. 2, left column, ll. 59-73).  One of ordinary skill in the art would have been motivated to perform the cleaning with an abrasive medium such as gravel and glass since they were known to be effective cleaning mediums for the claimed intended purpose, as evidenced by Marker.  Based on the disclosures of Shiraishi and Marker, one of ordinary skill in the art would have recognized as obvious to use spherical solids of the claimed size.  Shiraishi and Marker demonstrate success by using solids of varying shapes (cuboid, rounded, and bead-shaped) and sizes (from “relatively fine” up to 2/3 the inside pipe diameter).  One of ordinary skill in the art would therefore have had a reasonable expectation of success of using the claimed abrasive medium in the method taught by Shinohara.  Routine experimentation would have discovered an ideal shape and size for a desired application.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Shiraishi teaches that the cleaning medium is ice (para. 18).
As to claim 4, Shinohara does not teach providing a second cleaning medium and using the second medium when repeating the steps of applying a vacuum to facilitate passing of the medium, introducing the medium into an open waste pipe, and passing the medium through the plumbing system towards the vacuum thereby cleaning and abrading inner surfaces of the system via a cyclonic flow of the medium.  However, one of ordinary skill in the art would have recognized as obvious to repeat the cleaning steps with a second medium.  As discussed above, Shiraishi teaches that ice may be a cleaning medium.  Marker teaches the use of gravel and glass as scouring mediums to clean piping systems (p. 2, left column, ll. 59-73).  One of ordinary skill in the art would have been motivated to perform the cleaning with a first medium, such as ice, and a second medium, such as gravel and glass, since they were known to be effective cleaning mediums for the claimed intended purpose, and would have also recognized as obvious to repeat the cleaning operation for additional cleaning and removal of residues and blockages with a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Marker teaches that the cleaning medium may be gravel or glass (p. 2, left column, ll. 59-73).
As to claim 6, Marker teaches that the cleaning medium may be gravel or glass (p. 2, left column, ll. 59-73).  The claimed diameter would have been obvious for the reasons stated above.
As to claim 7, Shiraishi teaches that the cleaning medium is ice (para. 18).  The claimed diameter would have been obvious for the reasons stated above.
As to claim 8, Marker teaches that the cleaning medium may be gravel or glass (p. 2, left column, ll. 59-73).  The claimed diameter would have been obvious for the reasons stated above.
As to claim 9, the claimed cleaning medium diameter would have been obvious for the reasons stated above.
As to claim 10, the claimed cleaning medium diameter would have been obvious for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711